             Case 1:19-cv-01230-RP Document 20 Filed 09/02/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

JUDY MAC                                            §
                                                    §
          Plaintiff,                                §
                                                    §
v.                                                  §                    Case No. 1:19-cv-01230-RP
                                                    §
ELK ELECTRIC, INC.; and                             §
MICHAEL KANETZKY;                                   §
                                                    §
          Defendants.                               §


     PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION
                          FOR PROTECTIVE ORDER


     I.   Introduction

          Plaintiff has requested that this Court prohibit inquiries into and protect from disclosure

circumstances surrounding specific, enumerated incidents wherein Defendants have accused her

of criminal wrongdoing. Plaintiff bases this request both on the in terrorem effect that

Defendants deposing Plaintiff about these incidents would create, and also because the sought-

after discovery does not materially bear on any claim or defense in this action.

          In their response to Plaintiff’s motion (Doc. 19) (“Response”), Defendants incorrectly

aver that they have not accused Plaintiff of wrongdoing associated with four of the six

enumerated incidents and that the sought-after discovery’s relevance would outweigh any in

terrorem effect. As the prejudice and burden of the discovery sought by Defendants severely

outweighs any possible relevance, this Court should enter the protective order requested by

Plaintiff under Rule 26(c) of the Federal Rules of Civil Procedure.




Plaintiff’s Reply to Defendants’ Response to Plaintiff’s Motion for Protective Order Page 1 of 6
            Case 1:19-cv-01230-RP Document 20 Filed 09/02/20 Page 2 of 6




 II.   Plaintiff has demonstrated that the sought-after discovery would create an in
       terrorem effect for Plaintiff and future civil rights litigants.

       A. Defendants have accused Plaintiff of criminal misconduct related to all of the
          enumerated incidents.

       Defendants do not deny that they have accused Plaintiff of wrongdoing with respect to

the first two enumerated incidents in Plaintiff’s motion and claim they either do not know of or

have not yet accused Plaintiff of wrongdoing with respect to the remaining four incidents.

(Response at 2 and 4.) While it may be true that “Defendants have not filed a criminal

complaint” regarding most of these incidents (see Response at 2), Defendant Michael Kanetzky

certainly has claimed, or at least suggested, that Ms. Mac committed a criminal offense in each

incident.

       Plaintiff generated the list of incidents in her motion based on Defendants’ own

document production in this lawsuit. Specifically, in an email to a National Labor Relations

Board (NLRB) investigator, Defendants accused Plaintiff of “poor communication and handling

of a fraudulent wire transaction of about $9.8K” and “apparent ELK payment to a storage

vendor and her getting reimbursed by a subtenant for rent to [Plaintiff]… a possible theft

charge.” (Exhibit A, Email Correspondence from Michael Kanetzky to NLRB Field Examiner

Carrie Gray, dated September 12, 2019 (emphasis added).) Fraudulent wire transactions and theft

are criminal offenses. Further, Defendants produced a payroll report for Plaintiff, wherein the

two transactions of $22,598.40 and $3,488.00 in June and July 2017 were circled and annotated

with the words “what on earth is this? […] Theft by Judy? Need to investigate further.” (Exhibit

B, Elk Electric, Inc. Earnings Detail History 06/01/17 to 12/31/19 (emphasis added).) Finally,

with regard to incident number 2 in which Defendants concede that they “sought an investigation

by the FBI and Austin Police Department regarding two missing ACH transactions wherein Elk



Plaintiff’s Reply to Defendants’ Response to Plaintiff’s Motion for Protective Order Page 2 of 6
           Case 1:19-cv-01230-RP Document 20 Filed 09/02/20 Page 3 of 6




appears to be the victim of a phishing scam,” Defendants neglect to apprise the Court that

Kanetzky reported to the FBI that he suspected Ms. Mac of somehow being behind the scam.

(Exhibit C, Complaint Referral Form, Internet Crime Complaint Center, dated April 18, 2019,

which states “[t]he conclusions are either Judy sent these monies some where (sic) and covered

her tracks or someone captured her transmittal sheet and signature.”)

       And although Defendants deny having “accused” Ms. Mac of wrongdoing yet with regard

to four of the six incidents—based on their narrow use of “accuse”—in an important tell,

Defendants forewarn that “[t]hat is not to say that such might be alleged upon discovery of

further evidence.” (Response at 4.) If Defendants are not intentionally attempting to intimidate

Ms. Mac, they have at least given her ample reason to believe they have or will attempt to seek

criminal action against her for all of the enumerated incidents in her motion. As such, good cause

exists for this Court to prohibit questioning into those specific incidents due to the in terrorem

effect it would cause Plaintiff and other civil rights litigants to be interrogated under oath

regarding irrelevant, baseless criminal accusations in a civil rights case.

       B. Courts routinely prohibit similar discovery in analogous cases.

       Discovery into immigration status in an employment case is analogous to the issue at

hand. Indeed, Defendants’ own Response cites to authority which relates to that exact scenario.

(Response at 3, citing to Lopez v. F.I.N.S. Construction, LLC, No. 16-2408, 2017 WL 2364282

(E.D. La. May 31, 2017).) More concretely, this connection is evident because discovery into

immigration status and related issues intimidates many employees because of the threat of

immigration or criminal law enforcement, regardless of any tangential relevance and regardless

of whether the employee has actually violated any law. This is exactly the dynamic at play here.




Plaintiff’s Reply to Defendants’ Response to Plaintiff’s Motion for Protective Order Page 3 of 6
           Case 1:19-cv-01230-RP Document 20 Filed 09/02/20 Page 4 of 6




Here, Defendants seek to wield baseless accusations of misconduct, which have no material

relevance to the lawsuit, against Plaintiff in order to intimidate and threaten her for bringing suit.

   Defendants summarily cite Lopez to support the undisputed fact that courts do sometimes

conclude that the relevance of the discovery sought outweighs the in terrorem effect. (Id.) This is

of course true. The Lopez court required the plaintiffs to testify about their use of aliases for

purposes of identifying employment records. Courts addressing this situation typically take a

nuanced approach, allowing testimony or stipulations as to the core relevant question of the use

of aliases, but barring questions about peripheral issues that would have an undue in terrorem

effect. See, e.g., EEOC v. Bice of Chicago, 229 F.R.D. 581, 583 (N.D. Ill. 2005) (permitting

questioning about alias names used in employment while prohibiting questions about the

circumstances surrounding plaintiffs’ use of aliases); Garcia v. Palomino, Inc., No. 09-02115-

EFM, 2010 WL 5149280, at *1, fn. 3 (D. Kan. Dec. 13, 2010) (denying motion to reopen

discovery for the sole purpose of determining plaintiffs’ identity because, aside from the

potential prejudice outweighing the information’s relevance, defendants had not put forth any

evidence to call into question that plaintiffs were former employees); and Galaviz-Zamora v.

Brady Farms, Inc., 230 F.R.D. 499, 503 (W.D. Mich. 2005) (requiring plaintiffs to execute

affidavits regarding their relevant work history and permitting defendants’ verification of that

information, while granting motion for protective order as to information related to plaintiffs’

immigration status). The Court should take a similarly nuanced approach here, by prohibiting

discovery into only the carefully-crafted set of discrete incidents which would cause an in

terrorem effect, and which bears no material relevance to the issues at hand.




Plaintiff’s Reply to Defendants’ Response to Plaintiff’s Motion for Protective Order Page 4 of 6
          Case 1:19-cv-01230-RP Document 20 Filed 09/02/20 Page 5 of 6




III.   Defendants have not demonstrated that the sought-after discovery is materially
       relevant.

       Plaintiff has taken care to move this Court to prohibit only the discovery which is at once

the most prejudicial to her and also not materially relevant to the claims or defenses in this

lawsuit. In their Response, Defendants claim the sought-after discovery is relevant because it

“relate[s] directly to her authority and exercise of discretion and independent judgement with

respect to matters of significance” (Response at 3) and Plaintiff’s “ability to make decisions

without supervision in matters of obvious importance.” (Response at 5.) However, the requested

relief would not preclude Defendants from questioning Plaintiff about her job duties, discretion,

judgment, and decision-making capacity. For example, Defendants could ask Plaintiff whether

she was authorized to contact vendors, to modify the company address on file, to make ACH or

wire transfers from Defendants’ accounts, and to enter amounts into Defendants’ payroll system,

and the way in which she was supervised in those tasks. If “the issue is not misconduct, but her

ability to make decisions with regard to matters of importance,” (Response at 4) then it defies

logic that Defendants couldn’t simply question Plaintiff about any number of incidents like those

enumerated, but which do not involve criminal accusations of her wrongdoing.

       At the same time, testimony about the circumstances surrounding these six incidents

would only be marginally relevant, at best, to the administrative or managerial exemption. For

example, if Defendants establish that Plaintiff was generally authorized to, and did, make ACH

transfers in excess of $30,000, it does nothing to further bolster Defendants’ position that

Plaintiff did in fact authorize the specific ACH transfer of $39,582.35 at issue in this motion.

Indeed, the fact that Defendant Kanetzky accuses Ms. Mac of criminal wrongdoing when she

processed certain transactions that he says he did not authorize illustrates how little discretion he

actually delegated to her.


Plaintiff’s Reply to Defendants’ Response to Plaintiff’s Motion for Protective Order Page 5 of 6
          Case 1:19-cv-01230-RP Document 20 Filed 09/02/20 Page 6 of 6




IV.    Conclusion

       Plaintiff has shown good cause for why Defendants’ questioning into areas they have

alleged her criminal misconduct would create an in terrorem effect for her and other civil rights

plaintiffs, and that that in terrorem effect would severely outweigh any marginal relevance of the

information sought. As a result, Plaintiff respectfully requests that Plaintiff’s Motion for a

Protective Order be granted.

                                               Respectfully Submitted,

                                               EQUAL JUSTICE CENTER
Dated: September 2, 2020
                                               /s/ Caitlin Boehne
                                               Caitlin Boehne
                                               Texas State Bar No. 24075815
                                               Email: cboehne@equaljusticecenter.org
                                               Aaron Johnson
                                               Texas State Bar No. 24056961
                                               Email: ajohnson@equaljusticecenter.org
                                               314 E. Highland Mall Blvd., Ste. 401
                                               Austin, Texas 78752
                                               Fax (512) 474-0008
                                               Tel (512) 474-0007, ext. 110

                                               ATTORNEYS FOR PLAINTIFF



                                 CERTIFICATE OF SERVICE
        I hereby certify that on September 2, 2020, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to the following:

               Troy L. Voelker
               McNery & Voelker, P.C.
               First Texas Bank Building
               500 Round Rock Avenue, Ste. 2
               Round Rock, TX 78664
               (512) 255-6940
               troy@mcneryvoelker.com
                                                       /s/ Caitlin Boehne
                                                      Caitlin Boehne

Plaintiff’s Reply to Defendants’ Response to Plaintiff’s Motion for Protective Order Page 6 of 6
